Name: 84/149/EEC: Commission Decision of 5 March 1984 approving a programme for the processing and marketing of durum wheat in the Region of Sicily, pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural structures and production
 Date Published: 1984-03-16

 Avis juridique important|31984D014984/149/EEC: Commission Decision of 5 March 1984 approving a programme for the processing and marketing of durum wheat in the Region of Sicily, pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 073 , 16/03/1984 P. 0082 - 0082*****COMMISSION DECISION of 5 March 1984 approving a programme for the processing and marketing of durum wheat in the Region of Sicily, pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) (84/149/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas on 8 July 1983 the Italian Government submitted the programme for the processing and marketing of durum wheat in the Region of Sicily; Whereas the said programme concerns the creation and modernization of premises for the storage of durum wheat and installations to produce selected durum seed in order to adapt this sector to modern conditions and to improve the producers' income; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77, except for the part which deals with seed production; Whereas the programme contains the details referred to in Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of that Regulation can be achieved in respect of the durum wheat sector; whereas the scheduled time for implementation of the programme does not exceed the limit laid down in Article 3 (1) (g) of the Regulation; Whereas the programme can be approved only for applications foreseen under Article 24 (4) of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The programme for the processing and marketing of durum wheat in the Region of Sicily, pursuant to Regulation (EEC) No 355/77, submitted by the Italian Government on 8 July 1983 is hereby approved, except for the part concerning seed production. 2. Approval of the programme relates only to projects submitted before 30 April 1984. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 5 March 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1.